Citation Nr: 1702784	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss in excess of 10 percent.

2.  Entitlement to an increased disability rating for sleep apnea in excess of 50 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to August 1973.

The TDIU issue on appeal came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in Wichita, Kansas, which denied an increased (compensable) disability rating for bilateral hearing loss.  Specifically, in a March 2014 decision, the Board granted an increased disability rating of 10 percent for the service-connected bilateral hearing loss, and remanded the issue of entitlement to a TDIU for initial RO consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 2014, the Veteran was sent adequate Veterans Claims Assistance Act of 2000 (VCAA) notice concerning the issue of entitlement to a TDIU, and the issue of entitlement to a TDIU was denied in a February 2015 rating decision.  As such, the Board finds Stegall satisfied in the instant matter.

During the pendency of the TDIU remand, the Veteran submitted a statement in August 2014 that the RO took to be a claim for increased disability ratings for the service-connected bilateral hearing loss and sleep apnea.  In a February 2015 rating decision, the RO denied increased ratings for these disabilities.  Then, pursuant to Fast Letter 13-13, the RO found that these issues were appropriately before the Board as part of the TDIU remand.  

The VA Adjudication Procedures Manual M21-1MR and Fast Letter 13-13, are not binding upon the Board.  As provided by 38 C.F.R. § 19.5 (2016), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C.A. 
§ 7104(c) (West 2014).  

In a March 2015 letter, the Veteran was informed by VA that the hearing loss and sleep apnea rating issues were associated with the Board's March 2014 TDIU remand.  Further, in February 2015 and September 2015, VA issued supplemental statements of the case (SSOC) on the issues of entitlement to a TDIU and increased ratings for bilateral hearing loss and sleep apnea.  In a March 2016 VA Form 8, the rating issues were certified to the Board, and in October 2016 the Veteran's representative submitted an informal hearing presentation (IHP) on all three issues.  As the hearing loss and sleep apnea rating issues have been adjudicated, the Veteran was provided notice of the adjudication, and the issues were certified to the Board, the Board will address these issues in the instant matter.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's bilateral hearing loss has manifested as no more than level I hearing in the right ear and level I hearing in the left ear.

2.  For the entire rating period on appeal, the Veteran's sleep apnea did not manifest as chronic respiratory failure with carbon dioxide retention or cor pulmonale, and it did not require a tracheostomy.

3.  The Veteran was not rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities for any period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 50 percent for sleep apnea associated with diabetes mellitus type II have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6847 (2016).

3.  The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

In August 2014, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for both TDIU and increased disability ratings, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The August 2014 VCAA notice was issued to the Veteran prior to the February 2015 rating decision denying a TDIU and increased disability ratings for hearing loss and sleep apnea.  The TDIU and increased disability rating issues were readjudicated in February 2015 and September 2015 SSOCs.  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA audiometric and sleep apnea examinations in September 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The VA examiner at the September 2015 VA audiometric examination adequately addressed the effect of the Veteran's hearing loss on occupational and daily activities.  Further, the Veteran and his wife discussed the effects of the hearing loss disability on occupational and daily activities in various submitted lay statements.  As to the issue of entitlement to a TDIU, during the course of this appeal the Veteran underwent various examinations concerning the Veteran's multiple service-connected disabilities.  The examination reports reflect that, taken together, the relevant evidence was reviewed, proper testing was conducted, and all relevant questions were answered.

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the TDIU and rating issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Disability Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the United States Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

In an August 2014 statement, the Veteran asserted that the service-connected bilateral hearing loss had worsened since the Board's March 2014 decision granting an increased disability rating of 10 percent for the hearing loss disability.  In the same statement in August 2014, the Veteran, who was previously a lawyer, wrote that the service-connected hearing loss resulted in an inability to understand statements made in court.  In a separate August 2014 statement, the Veteran also advanced that the hearing problems resulted in misunderstanding statements made by clients, witnesses, and judges.

The Veteran's wife submitted a lay statement in August 2014, which conveyed that the Veteran was unable to hear what she was saying a majority of the time unless she lowered her voice and repeated herself several times.  The wife also wrote that the Veteran would also have difficulty understanding the grandchildren.    

The Veteran received a VA sleep apnea examination in September 2015.  At the conclusion of the examination, the VA examiner briefly discussed the Veteran's hearing.  Specifically, it was noted that the Veteran had trouble listening to women and children, had difficulty understanding people in court when there was a lot of noise or poor acoustics in the courtroom, and was unable to understand words when individuals were speaking behind the Veteran; however, the Veteran did fairly well with one to one conversation.

The Veteran also received a VA audiometric examination in September 2015.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
45
45
LEFT
45
35
55
80

Speech recognition scores conveyed speech discrimination of 92 percent bilaterally, and it was found that the use of word recognition scores was appropriate in both ears.  The examination report reflects that the Veteran advanced misunderstanding others, including women and children.  The Veteran also had difficulty understanding people in a crowd.    

Based upon the results of the September 2015 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels for a noncompensable (0 percent) schedular rating; thus, the evidence does not support a finding of a disability rating in excess of 10 percent.

Review of the evidence of record, including VA treatment records since March 2014, reflect that no other audiometric readings were taken during the relevant time period on appeal.  The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to an increased disability rating for bilateral hearing loss in excess of 10 percent.  The weight of the competent and probative lay and medical evidence of record is against an increased disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Disability Rating for Obstructive Sleep Apnea

Sleep apnea syndromes are rated under Diagnostic Code 6847.  38 C.F.R. § 4.97.  Pursuant to Diagnostic Code 6847, sleep apnea syndromes (obstructive, central, mixed) are rated noncompensable when asymptomatic, but with documented sleep disorder breathing.  A 30 percent disability rating is warranted when there is persistent daytime hypersomnolence.  A 50 percent evaluation is to be assigned when the veteran requires the use of a breathing assistance device, such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or for cases where the veteran requires a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

The Board notes that this issue was raised by the Veteran's assertion in an August 2014 statement that sleep apnea symptoms may have contributed to the Veteran's unemployability.  The record reflects that during the relevant period on appeal the Veteran has not discussed the current symptomatology of the service-connected sleep apnea. 

The Veteran received a VA sleep apnea examination in September 2015.  Per the history in the examination report, the Veteran began using a CPAP machine after being diagnosed with sleep apnea in the 1990s.  The Veteran tried two different masks over the course of eight months; however, as the masks were not working, the Veteran eventually gave up using the CPAP machine.  The Veteran reported waking up every night around two to three in the morning with the ability to fall back to sleep.  The Veteran denied being very sleepy during the daytime, and reported that he was able to perform usual tasks, walk a mile, use stairs, and drive 14 hours straight.  

Upon examination in September 2015, it was found that the Veteran did not need medication to control the sleep disorder, the Veteran did not require the use of a CPAP machine, and there were no current findings, signs or symptoms attributable to sleep apnea.  The Veteran also did not have any scars related to sleep apnea treatment or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any sleep disorder.  

Having reviewed all the relevant evidence of record, both lay and medical, the Board finds that for the relevant period on appeal the Veteran's sleep apnea did not manifest as chronic respiratory failure with carbon dioxide retention or cor pulmonale, and the Veteran did not require a tracheostomy.  The Veteran has not advanced having chronic respiratory failure with carbon dioxide retention or cor pulmonale and/or undergoing a tracheostomy.  The report from the September 2015 VA sleep apnea examination reflects that there were no current findings, signs or symptoms attributable to sleep apnea, to include chronic respiratory failure with carbon dioxide retention or cor pulmonale, and there was no indication the Veteran ever underwent a tracheostomy.  In fact, it appears that the Veteran no longer even requires the use of a CPAP machine, which is the basis of the current 50 percent disability rating.  Review of the relevant VA treatment records also does not reflect chronic respiratory failure with carbon dioxide retention or cor pulmonale and/or a tracheostomy.  

For these reasons, the Board finds that for the entire rating period on appeal the criteria for an increased disability rating in excess of 50 percent for sleep apnea have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim for an increased rating, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6847.


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss and/or sleep apnea.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, as to the sleep apnea issue, the Board notes that the lay and medical evidence of record does not reflect that the Veteran is currently showing any symptoms related to the service-connected sleep apnea.  As such, it cannot be said that the available schedular ratings are inadequate as to the service-connected sleep apnea.  The schedular rating criteria (Diagnostic Code 6847) specifically provide for rating based on symptoms or findings of day-time hypersomnolence, requiring use of breathing assistance such as CPAP machine, and chronic respiratory failure or tracheostomy.  

As to the service-connected hearing loss, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Board recognizes and has considered the Veteran's reports of increased hearing impairment resulting in reduced occupational functioning due to his inability to understand women and children speaking at higher frequencies.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  High frequency hearing loss, as reflected by diminished hearing capacity in the higher Hertz audiometric ranges, is precisely the measure that reflects such high frequency hearing loss described by the Veteran.  It is the very definition of high frequency hearing loss that the ability to hear at higher frequencies (female voice and similar sounds) is impaired.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational.  As discussed above, the evidence concerning the Veteran's difficulty understanding women and children has been considered; however, such loss of ability to hear high frequency sounds is specifically measured and contemplated by the schedular rating criteria.  

The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's hearing high frequency voices and similar noises is a factor contemplated in the regulations and schedular rating criteria.   

The Board notes that, prior to its decision in March 2014, the Veteran also advanced that the Maryland CNC test does not accurately measure the hearing loss of veterans with high frequency hearing loss as the Maryland CNC test is conducted with a deep male voice.  This contention amounts to a disagreement with the established regulatory criteria for rating hearing loss disability and, more particularly, with the testing established by VA regulation to measure the loss of speech recognition.  See 38 C.F.R. §§ 4.85, 4.86.  This criteria was legally established to rate all veteran's hearing loss disabilities (average occupational impairment), and is not subject to waiver in this Veteran's case simply because he disagrees with the nature of the testing itself.  Such a contention is a mere disagreement with the established schedular rating criteria, and is not a contention of irregularity or that such regular testing procedures or examination procedures were not followed.  Additionally, such contention does not amount to an assertion of impairment that is not contemplated by the schedular rating criteria; it is only a contention that the objective rating criteria should not be applied to this Veteran.  Disability rating criteria is based on average occupational impairment.  See 
38 C.F.R. § 4.1 (providing that, "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").   

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average, which specifically contemplates and tests for high frequency hearing loss.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns that are not shown in this case.  See 38 C.F.R. § 4.86.  In the absence of exceptional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected hearing loss, tinnitus, and sleep apnea.  Further, in the October 2016 IHP, the Veteran's representative specifically noted that the Veteran is service-connected for cardiac disease with a pacemaker.

Initially, the Board notes that the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) has been met.  During the relevant period on appeal, the Veteran had a combined schedular disability rating of 70 percent or higher, to include the following service-connected disabilities: cardiac disease with pacemaker implant, sleep apnea, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, bilateral hearing loss, tinnitus, erectile dysfunction, and residuals of a right eye detached retina.  Further, during the relevant time period the Veteran had at least one disability rated as 40 percent or higher (cardiac disease and sleep apnea).  See 38 C.F.R. § 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is not warranted for any period.  The evidence of record reflects that, per a January 2011 statement in support of claim, the Veteran advanced submitting retirement papers in January 2011 after having difficulties hearing in court when performing duties as a defense attorney.  Along with the statement, a retirement system letter was enclosed indicating that the Veteran would be retiring on March 1, 2011; however, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in August 2014.  Per the form, the Veteran advanced that the service-connected disabilities of hearing loss, tinnitus, and sleep apnea prevented securing or following substantially gainful employment.  The form also reflects that the Veteran did not retire in March 2011, rather, the Veteran worked at the same place of employment from January 2005 until May 2013.  A subsequently received VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, reflects that the Veteran's last day of employment was May 31, 2013.  As such, the evidence reflects that the Veteran has been unemployed only since June 1, 2013.

A November 2010 VA hearing consultation report noted that the Veteran, who was a lawyer, had complained of recent difficulties communicating in the courtroom and when there was an excessive amount of background noise.  The Veteran denied any significant health problems.  Per a January 2011 statement in support of claim, the Veteran advanced having difficulty understanding witnesses and other court personnel even when using hearing aids.  An April 2012 private hearing evaluation report reflects that the Veteran complained of difficulty hearing speech clearly, even when wearing a hearing aid.

In the May 2012 substantive appeal, via VA Form 9, the Veteran reported having difficulty hearing in the frequencies that women and children use most frequently, and, for this reason, had problems interacting with witnesses, judges, defendants, and juries.  The Veteran conveyed that it was "impossible to represent my clients with this hearing loss."  In a subsequent October 2012 statement, the Veteran conveyed that the service-connected lower extremity peripheral neuropathy caused numbness and a feeling that the feet were asleep.  The Veteran did not indicate what, if any, effect this had on employment.

The Veteran received multiple VA examinations in February 2013.  These examinations addressed the service-connected diabetes mellitus, cardiac disease, erectile dysfunction, and peripheral neuropathy.  After examining the Veteran, the VA examiner opined that the diabetes mellitus, erectile dysfunction, and peripheral neuropathy had no impact on the Veteran's ability to work.  As to the cardiac disease, exercise testing reflected a metabolic equivalent (MET) reading of greater than seven to ten METs, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  Based upon these readings, the VA examiner opined that the Veteran's cardiac disease did not impact the Veteran's ability to work.  A VA tinnitus examination was subsequently conducted in October 2013.  The VA examiner conducting the examination opined that that the tinnitus had no impact on the Veteran's ordinary conditions of daily life, including the ability to work.

The Veteran's wife submitted a lay statement in August 2014 conveying that the Veteran was unable to hear what she was saying a majority of the time unless she lowered her voice and repeated herself several times, the Veteran had difficulty understanding the grandchildren, and the Veteran resigned from employment as a criminal defense attorney due to the inability to provide clients with the best defense possible due to the service-connected hearing loss.

In a corresponding August 2014 statement, the Veteran advanced enjoying work as a criminal defense attorney and that he intended to continue working; however, two incidents convinced the Veteran that retirement was necessary.  On one occasion the Veteran misheard a judge, who had overruled opposing counsel's objection.  The second incident occurred at a rape trial where the Veteran misunderstood what a female witness was saying and was subsequently corrected by the client.  The Veteran also noted that it was becoming harder to understand child witnesses.  As such, the Veteran retired believing that he could no longer adequately represent clients.

Along with the aforementioned statements, VA also received a statement in August 2014 from the Veteran's VA physician.  The note was written on a prescription pad and stated that, "hearing loss is directly interfering with ability to work in educated field (lawyer)."

In an August 2014 statement, the Veteran attributed the need to retire to the service-connected hearing loss and tinnitus.  The Veteran also noted that, "sleep apnea may also contribute."

The Veteran received a VA sleep apnea examination in September 2015.  Per the examination report, the Veteran stopped working due to hearing problems.  At the conclusion of the examination the VA examiner opined that the sleep apnea had no impact on the Veteran's ability to work.  The VA examiner did note that the Veteran left employment as a defense attorney due to difficulties understanding people in Court when there was a lot of noise and/or poor acoustics in the courtroom; however, it was also noted that the Veteran did fairly well with one to one conversation.

Further, the Veteran received a VA audiometric examination in September 2015.  Per the examination report, the Veteran advanced that the hearing loss caused him to misunderstand others, including women and children.  The Veteran also had difficulty understanding people in a crowd.  Further, the Veteran claimed that the service-connected hearing loss "cost him his job."

After a review of all the evidence, lay and medical, the Board concludes that the weight of the evidence is against a finding that the Veteran is unable to secure (obtain) or follow (maintain) substantially gainful employment due to service-connected disabilities.  At the outset, the Board notes that the Veteran has only ever advanced that the hearing loss, tinnitus, and possibly sleep apnea forced retirement from criminal law.  While the Veteran's representative did note that the Veteran's cardiac disease with pacemaker is rated as 60 percent disabling, the evidence reflects that this disability has been rated as 60 percent disabling during a significant portion of the Veteran's tenure as a criminal defense attorney.  Further, the VA examiner at a February 2013 opined that the cardiac disability did not restrict employment.  Additionally, a VA examiner in February 2013 also opined that the service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction did not impact employment.  While no opinion has been obtained concerning the residuals of a right eye detached retina, the Board notes that the disability is rated as noncompensable (0 percent), and the evidence of record does not reflect that any eye issue has hindered the Veteran's performance as an attorney.

The Board is sympathetic to the fact the Veteran felt retirement from criminal law was necessary due to being unable to provide clients with adequate representation; however, the question before the Board is not whether the Veteran can obtain or maintain substantially gainful employment in a specialized area of his chosen field (criminal law).  Rather, the Board must evaluate whether the Veteran is prevented from obtaining or maintaining any substantially gainful employment due to service-connected disabilities.    

Even assuming that the heart disability and peripheral neuropathy prevent any and all physical demanding employment, and that the tinnitus and hearing loss prevent working as a lawyer in a courtroom setting, the evidence of record does not reflect that the service-connected disabilities prevent all substantially gainful sedentary employment.  For instance, in the legal field, the evidence of record reflects that the Veteran could work as a transactional attorney, with a variety of types of legal practice, including research and brief writing or appellate work, that do not involve trial practice in a courtroom setting.  This finding is supported by the opinion from the Veteran's VA physician in August 2014 that "hearing loss is directly interfering with ability to work in educated field (lawyer)."  The VA examiner merely found that the service-connected disabilities interfered with the Veteran's work as a lawyer, not that it prevented such work.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased disability rating for bilateral hearing loss in excess of 10 percent is denied.

An increased disability rating for sleep apnea in excess of 50 percent is denied.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


